DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse in the reply filed on November 22, 2022, is acknowledged.  The traversal is on the ground(s) that the Election of Species Requirement was improperly established.
While the Examiner does not agree with Applicants’ traversal, the Examiner has nevertheless withdrawn the Election of Species Requirement of 09/22/2022, as the claims are free of the prior art.
All claims have been examined on the merits.
Current Status of 17/303,114
This Office Action is responsive to the amended claims of May 20, 2021.
New claims 31-41 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  17/303,114, filed 05/20/2021, as a division of 16/678,760, filed 11/08/2019, now U.S. Patent #:  11,046,674.  Application 16/678,760 is a continuation of 15/510,631, filed 03/10/2017, now U.S. Patent #:  10,519,142.  Application 15/510,631 is a national stage entry of PCT/CN2015/089035, International Filing Date: 09/07/2015, which claims foreign priority to Chinese patent application 201410456350.9, filed 09/10/2014.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Said papers are provided in the grandparent U.S. 15/510,631.
The effective filing date is the International Filing date of September 7, 2015, as Applicants have not provided an English language translation in the instant, parent, or grandparent that supports the instant claims.  Thus, Applicants have not perfected foreign priority to obtain the earlier date of 09/10/2014 as the effective filing date.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-41 are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over reference claims 1-3, 7-11, and 14-19 of Grandparent U.S. Patent No. 10,519,142 B2.  The grandparent could only constitute a non-statutory (and not a statutory) double patent rejection against the instant claims of May 20, 2021.  Thus, filing a Terminal Disclaimer will render moot this rejection.  The instant claims of May 20, 2021 were used to write this rejection.

Determining the scope and contents of the prior art:
The reference patent ‘142 claim 14 shares the following limitations in common with the instant claim 31:  a pharmaceutical composition comprising a crystalline form of the compound of Formula A (Formula A is structurally identical in reference patent ‘142 and instant claims), wherein said crystalline form contains the X-ray powder diffraction patterns comprising peaks 5.3, 10.7, 13.9, and 14.6 (all measured + 0.2), or a pharmaceutically acceptable carrier, wherein the content of other crystalline forms of the compound of Formula A in said pharmaceutical composition is less than 40% by weight.

Ascertaining the differences between the prior art and the claims at issue:
The reference claims do not disclose “one or more other therapeutically active compounds” as per instant claim 31.  However, the “one or more other therapeutically active compounds” of instant claims 32-39 are specifically listed as embodiments of “synergistic therapy” within reference patent col. 22.  Furthermore, reference col. 22 indicates that the synergistic therapy can be administered in the same pharmaceutical composition as the crystalline form of Formula A or separately, thereby teaching claims 40-41.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of polymorphs of  Fruquintinib (compounds of Formula A) useful for treating cancer and possesses the technical knowledge necessary to make adjustments to the compounds to optimize/enhance the pharmacokinetic properties of the compounds and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of said polymorphs and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
 	The instant claims are prima facie obvious in light of the claimed subject matter of the grandparent patent U.S. 10,519,142 B2.
	The skilled artisan would find obvious before the effective filing date of the claimed invention to add a synergistic “one or more other therapeutically active compounds” as disclosed in reference patent U.S. ‘142 col. 22 to the claimed pharmaceutical composition thereby arriving at the instant claimed invention.
	The instant (see instant Specification pages 1-2) and reference (col. 1) disclose that the pharmaceutical composition comprising compound of Formula A of instant claim 31 is designed to be useful to treat cancer.  The artisan would therefore be motivated to add “synergistic” “one or more other therapeutically active compounds” with known anti-cancer properties (instant Specification pages 36-38 and reference col. 22) to the anti-cancer pharmaceutical composition of claim 31 to strengthen said pharmaceutical composition’s anti-cancer effectiveness.  The artisan would add these synergistic therapies (instant claims 32-39) with the expectation that by adding the synergistic anti-cancer therapeutics to the instant claim 31 pharmaceutical composition, it would strengthen the composition’s anti-cancer properties and make said composition even more effective at treating and eradicating cancer.  Therefore, this teaches claims 31-41.
	The prohibition against non-statutory double patent rejections does not apply for at least the reason that the Restriction Requirement of 09/21/2017 made in the grandparent 15/510,631 was withdrawn by the Examiner before the grandparent patent U.S. 10,519,142 B2 issued.  See MPEP 804.01(E).
Conclusion
No claims are presently allowable as written.
There is no known prior art reference that either teaches or anticipates a pharmaceutical composition comprising a crystalline form of the Fruquintinib compound of Formula A of instant claim 31.
The reference SU (WO 2009/137797 A2, referenced in IDS of 05/20/2021), discloses the Fruquintinib compound and a method of preparation thereof (see Example 1 on page 9).  
However, the reference SU is not a prior art reference against the instant claims since it does not teach or suggest the (method of preparation of) the specific polymorph of the instant claims.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of SU to arrive at the instant invention.
As the reviewer no doubt is aware, it is highly unpredictable whether a particular compound will exhibit polymorphism, how to make any such polymorphs, and what the properties (such as stability) will be of the polymorphs.  As such, each polymorph of formula A identified by a specific X-ray powder diffraction pattern has specific and distinct/unique properties and are non-obvious, one from another.
The parent 16/678,760 (now U.S. 11,046,674 B2), is not a statutory double patent reference as the parent U.S. ‘760 claims are drawn to methods of use of the instantly claimed pharmaceutical composition.  However, the safe harbor under 35 U.S.C. 121 applies prohibiting application of a non-statutory double patent rejection using the parent U.S. ‘674 patent:  during prosecution of the parent application, Applicants elected the method of use (Group II) and not the instant claimed pharmaceutical composition (Group I).  Applicants were required at allowance to cancel Group I as rejoinder did not apply and later filed Group I in the divisional 17/303,114.  The divisional 17/303,114 was filed May 20, 2021, which is before issuance on June 29, 2021 of the parent 16/678,760.  See MPEP 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625